Title: To John Adams from C. W. F. Dumas, 18 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 18e. May 1781

Depuis ma derniere du 13e. qui en renfermoit une de France pour vous, je Serois en peine de son sort, Si je ne savois que Mrs. De Neufville ont reçu le paquet qui la contenoit.
Le Mémoire est présentement Suffisamment connu par toute la République, et par toute l’Europe, tant par les Envois du Libraire, que par les Gazettiers qui l’ont répété à l’envi l’un de l’autre. Le Courier du Bas-rhin a doublé sa feuilles, pour ne pas morceler, dit-il, cette Piece interessante. Les reflexions qu’il y a ajoutées, come, que le Président a accepté le meme., et lui a servi de Parrain, Sont de son cru, et nullement du mien, qui lui ai simplement recommandé de ne rien changer.
Du reste, la Piece est généralement approuvée, même par ceux à qui elle ne fait pas plaisir: et l’homme que j’ai apposté pour me rapporter ce qu’on en dit, m’a protesté n’avoir pas entendu un mot de critique, mais beaucoup d”éloges. Quant aux suites qu’elle pourra avoir, tout le monde garde là-dessus un profond silence.
Ce Matin Mrs. d’Amstm. ont fait à l’Assemblée d’Hollde. une forte et sérieuse Remontrance, qui, parfaitement inattendue et imprévue, a consterné les uns et fait plaisir à d’autres. J’en aurai copie demain ou après-demain et ne manquerai pas de vous faire part de son contenu.
En attendant, je dois finir malgré moi, pour ne pas manquer la poste. Je Suis avec un très grand respect Monsieur Votre très-humble & très-obéissant serviteur

Dumas

